DETAILED ACTION


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email confirmation with Kenneth S. Brooks (Registration Number: 73,613) on 14 September 20219

The claims 16, 17, and 20 are amended as follows (Correcting the base claim number). Other claims remain same. 

16. (Currently Amended) The method of claim 15 in which a counter value at each transition between the first logic output and the second logic output by the comparator represents time, and the input to the comparator from the output of the filter represents a voltage level, whereby for each transition between the first logic output and the second logic output a pair of values representing time versus voltage level are generated, and the method further includes using a mathematical interpolation to convert the time versus voltage level values to voltage level versus time values so to produce a voltage level versus time waveform to which signal-based analysis techniques are employed.
17. (Currently Amended) The method of claim 16 where the signal-based analysis techniques employed includes one or more of:
polynomial interpolation including linear interpolation;
spline interpolation;
sinc interpolation;
trigonometric interpolation; and
filter.

20. (Currently Amended) The method of claim 17 in which the polynomial interpolation includes one or more of Lagrange interpolation and Catmull-Rom spline interpolation ad linear interpolation.





Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, and 13 are allowed because a search of the prior art of record fail to anticipate or render obvious step of the control module includes an automatic gain control (AGC) circuit configured to limit an input to the comparator such that the input to the comparator is within a range of values compatible with an output from the DAC; wherein the DAC is configured such that a range of DAC output values is less than the input to the DAC for a respective positive and negative extreme value of the waveform.
The closest art presented were U.S. Pat. No. 5198796 to Hessling and U.S. PGPub. No. 20120039400 to Rieken, where disclose the two-way automatic communication system (TWACS) of the power meter.
For claims 2-6, 8-12, and 14-20, they depend on claims 1, 7, and 13 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov